Brewer, J.,
(orally.) In these cases a default is asked. The petition alleges that the defendant is a foreign insurance corporation, doing business in this state, having agents and offices located here. Service was made upon the insurance commissioner. He declined to receive the summons and copy of the petition that was handed him, no reason being given therefor. The service was good, if he had power to receive the service. The law of Missouri forbids any foreign insurance company doing business until it has filed with the insurance commissioner .a certificate stipulating that service upon him shall be personal service upon the company. As it is alleged in the petition that the company was doing business in this state, having agents and offices here, we are to presume that it has complied with the law; and therefore, prima facie, at least, the service is good, and default will be entered.